Citation Nr: 1627955	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema prior to March 12, 2012.  

2.  Entitlement to an initial rating for eczema in excess of 10 percent from March 12, 2012 to January 12, 2016.  

3.  Entitlement to an initial rating for eczema in excess of 60 percent from January 13, 2016 on an extraschedular basis.  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert H. Foley, Attorney



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to September 2007.  

These matters were previously before the Board of Veterans' Appeals  (Board) from a September 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.  Increased initial ratings for eczema were denied by the Board in a May 2014 decision.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's May 2014 denial for compliance with instructions provided in the JMR.

In October 2015, the Board remanded the claims for further development.  

By rating decision of February 2016, the Veteran's 10 percent rating for eczema was increased to 60 percent, effective from January 13, 2016.  The Court has indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the issues of an initial rating greater than 60 percent for eczema from January 13, 2016 on an extraschedular basis; greater than 10 percent for eczema from March 12, 2012 to January 12, 2016; and a compensable rating for eczema prior to March 12, 2012 are still in appellate status.  

Additionally, the issue of TDIU was raised and found to be part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is addressed on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran claims that her eczema is more severe than the initial ratings reflect.  She maintains that she warrants an increased rating throughout the rating period.  

In March 2016, in connection with her increased initial eczema claim, the Veteran stated that she deserved an increase rating from service discharge and from her current disability rating.  She believes she was misdiagnosed and mistreated by the military and VA, which denied her an expert opinion and required her to seek opinions with personal out-of-pocket expenses.  See March 27, 2016 Notice of Disagreement, VA Form 21-0958, received April 4, 2016.  No outside opinions related to her eczema claim are associated with the claims folder.  Any existing outside private examinations or opinions related to her service-connected eczema should be obtained and associated with the claims file.  The Veteran believes that her skin disability has been misdiagnosed as eczema when it is, in fact, an autoimmune disease, such as lupus, psoriasis or a collagen disease.

Further, it has been held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran indicated, in pertinent part, in an October 2015 statement, that a TDIU had not been factored in as an inferred claim.  Consideration of entitlement to a TDIU should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical treatment records, or opinions related to the Veteran's eczema from VA or private, that may have come into existence since the time the claims file was last updated by the AOJ. 
 
2.  The AOJ should contact the Veteran and request that she complete and submit a VA Form 21-8940 on behalf of her TDIU claim.  When received, it should be associated with the claims folder.  
 
3.  The AOJ should then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, to include additional examination to clarify the skin disorder diagnosis, it should be undertaken prior to adjudication of the claims.  

4.  Thereafter, refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration for an initial rating for eczema and TDIU, if appropriate. 
 
5.  Upon completion of the above, the aforementioned issues should be adjudicated, considering all evidence made a part of the record since the February 2016 Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

